Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered but they are not persuasive. 
Applicant argues that Hrnicek (US 9148995) fails to disclose in particular the first operating mode comprises a field mode during which the agricultural machine is configured to perform an agricultural operation relative to a field and the second operating mode comprises a transport mode during which the agricultural machine is configured to be transported between two locations without performing an agricultural operation. Further, that Hrnicek does not disclose operation of the camera while the boom assembly is folded, specifically the controller being further configured to analyze the sensor data received when the sensor has the second field-of-view relative to the support surface so as to provide a second output signal associated with operation of the agricultural machine in the second operating mode with the second operating mode comprises a transport mode during which the agricultural machine is configured to be transported between two locations without performing an agricultural operation.
However, as stated in the first office action, an agricultural vehicle may have boom deployed for use on a field or folded for transport (Col 1 lines 21-23). One of ordinary skill in the art would have understood this is two distinct modes of the agricultural vehicle, one of which is a field mode in which the vehicle performs work on the field, the other a transport mode in which work is not performed. 
Further, Hrnicek teaches a sensor system that is operational on an agricultural vehicle, including a camera (Col 4 lines 18-24). At no point in the disclosure does Hrnicek teach the sensor system is turned off when the vehicle transitions from a work mode to a transport mode. There is no mention of 
As such, these argument are found to be unpersuasive
Applicant also argues the office action improperly imports elements of an obviousness rejection into an asserted anticipation rejection as Hrnicek does not teach the camera is operational while the boom assembly is folded and no additional teaching reference is provided to cure this deficiency, specifically by the office action’s assertion that “one of ordinary skill in the art would have recognized that the sensor system may also be operational during the folded transportation mode, helping to guide the vehicle”. Further, that each and every element is not taught by Hrnicek, and therefore Hrnicek cannot be relied upon for an anticipation rejection. 
However, the previous office action has not improperly imported elements of obviousness in the anticipation rejection. Hrnicek does not teach that the camera is turned off or not operational in any way during the transportation mode. As there is no teaching that cameras or sensors are turned off in any mode, let alone the transportation mode specifically, and there is specific mention of a transition to a transportation mode, the cameras and sensors must still be operational during the transportation mode, which is something that one of ordinary skill in the art would have understood.  As such, Hrnicek does in fact address each and every limitation of the relevant claims and no elements of an obviousness rejection were improperly anticipated. 
As such, these arguments are found to be unpersuasive.
Still further, applicant argues that sensors located on a boom, operational in a folded transportation mode is not known in the art. 
. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-8, 11 and 13-18 are rejected under 35 U.S.C. 102(a) as being anticipated by Hrnicek et al. (US 9148995).
In regards to claim 1, Hrnicek teaches a multimodal sensing system for agricultural machines, the system comprising: (Col 4 lines 4-6, frame includes a signal system including an image sensor 88. Col 4 lines 21-24, Col 6 lines 15-18, camera 90 may be attached to ends of boom. Col 1 lines 21-23, boom may be moved into more than one mode, for either work use or for transport.)
an agricultural machine operable in a first operating mode and a second operating mode, wherein the first operating mode comprises a field mode during which the agricultural machine is configured to perform an agricultural operation relative to a field and wherein the second operating mode comprises a transport mode during which the agricultural machine is configured to be transported between two locations without performing an agricultural operation; (Col 3 lines 8-9, agricultural support vehicle which is an agricultural machine. Col 1 lines 21-23, may have boom deployed for use on 
a sensor coupled to the agricultural machine such that the sensor is movable relative to a support surface across which the agricultural machine is traversed to adjust a field-of-view of the sensor between a first field-of-view and a second field-of-view, the first field-of-view differing from the second field-of-view relative to the support surface, the sensor configured to generate sensor data associated with the first field-of-view when the agricultural machine is operating in the first operating mode and generate sensor data associated with the second field-of-view when the agricultural machine is operating in the second operating mode; (Col 1 lines 21-23, boom may be folded into a transport mode or deployed into a field use mode. Col 4 lines 21-24, foldable boom includes a camera. Col 4 lines 4-6 Vehicle may also have a signal system with an image sensor mounted on the frame. The folded positions may be a first and second field of view of the sensors. Col 6 lines 2-3, controller may be coupled to steering system, which is also coupled to cameras and image sensors. One of ordinary skill in the art would have recognized that the sensor system may also be operational during the folded, transportation mode, helping to guide the vehicle.)
a controller communicatively coupled to the sensor, the controller configured to analyze the sensor data received when the sensor has the first field-of-view relative to the support surface so as to provide a first output signal associated with operation of the agricultural machine in the first operating mode, the controller being further configured to analyze the sensor data received when the sensor has the second field-of-view relative to the support surface so as to provide a second output signal associated with operation of the agricultural machine in the second operating mode. (Col 4 lines 21-27, camera 90 can be used to detect the presence of crops, fences, hills, and valleys, or other types of structures. Camera is provided with a processing unit 106. Col 6 lines 2-6, master controller 108 may be coupled to steering system to guide the vehicle based on data from cameras and image sensors. One of 

In regards to claim 3, Hrnicek teaches the system of claim 1, wherein the controller is configured to analyze the sensor data received when the sensor has the first field-of-view to determine a work-related parameter associated with the performance of the agricultural operation and wherein the controller is configured to analyze the sensor data received when the sensor has the second field-of-view to determine a transport-related parameter associated with transporting the agricultural machine between the two locations. (Col 4 lines 21-24, camera 90 can be used to detect the presence of crops, fences, hills, and valleys, or other types of structures. Col 5 lines 13-24, imaging sensor may determine how far away structure is. One of ordinary skill would have understood that this information may be applicable in both a traveling mode and a field work mode. The presence and location of structures is a transport-related parameter that may be determined in the folded field of view. Col 5 lines 45-59, camera may determine height of crops and send signals to adjust boom height based on this information, crop height is a work-related parameter.)

In regards to claim 4, Hrnicek teaches the system of claim 3, wherein the first output signal is associated with at least one of automatically adjusting the operation of the agricultural machine during the performance of the agricultural operation based on the determined work-related parameter or generating an operator notification associated with the determined work-related parameter, wherein the second output signal is associated with at least one of automatically adjusting the operation of the agricultural machine during transport between the two locations based on the determined transport-related parameter or generating an operator notification associated with the determined transport-related parameter. (Col 5 lines 45-59, camera may determine height of crops and send signals to adjust 

In regards to claim 5, Hrnicek teaches the system of claim 1, wherein the sensor has the first field-of-view when the sensor is disposed at a first sensor position relative to the support surface and wherein the sensor has the second field-of-view when the sensor is disposed at a second sensor position relative to the support surface, the first sensor position differing from second sensor position. (Col 4 lines 4-6, frame includes a signal system including an image sensor 88 and Col 4 lines 21-24 foldable boom includes a camera 90, mounted at the end of the boom. Col 1 lines 21-23, boom may be folded into more than one mode, for either field use or for transport. The first field of view may be when the boom is unfolded in a work mode and the second view may be when the boom is folded for transportation.)

In regards to claim 6, Hrnicek teaches the system of claim 5, wherein the first sensor position is associated with at least one of a first sensor height or a first sensor orientation relative to the support surface and the second sensor position is associated with at least one of a second sensor height or a second sensor orientation relative to the support surface, the at least one of the first sensor height or the first sensor orientation differing from the at least one of the second height or the second orientation. (Col 4 lines 4-6, frame includes a signal system including an image sensor 88 and Col 4 lines 21-24, foldable boom includes a camera 90, mounted at the end of the boom. Col 1 lines 21-23, boom may be folded into more than one mode, for either field use or for transport. Col 6 lines 15-18, boom cameras are positioned approximately one meter from the ends of the boom. One of ordinary skill in the 

In regards to claim 7, Hrnicek teaches the system of claim 5, wherein the sensor is fixedly coupled to a portion of the agricultural machine such that the sensor moves between the first and second sensor positions with adjustments of a position of the portion of the agricultural machine relative to the support surface. (Col 4 lines 21-24, foldable boom includes a camera 90, mounted at the end of the boom. Col 1 lines 21-23, boom may be folded into more than one mode, for either field use or for transport. Col 6 lines 15-18, boom cameras are positioned approximately one meter from the ends of the boom. One of ordinary skill in the art would have understood that when the boom moves, the sensors also move.)

In regards to claim 8, Hrnicek teaches the system of claim 7, wherein the agricultural machine comprises a multi-section implement including a central section and at least one outer section, the portion of the agricultural machine comprising the at least one outer section such that the sensor moves between the first and second sensor positions when the at least one outer section is actuated relative to the central section. (Col 3 lines 59-68, main cylinders are coupled to center beam and main beam sections to draw main beam sections rearward for transport or forward for spraying.)

In regards to claim 11, Hrnicek teaches a method for collecting data (Abstract) associated with the operation of an agricultural machine in different operating modes, the agricultural machine being operable within both a first operating mode and a second operating mode, (Col 1 lines 21-23, boom may be moved into more than one mode, for either work use or for transport.) the method comprising: 

analyzing, with the computing device, the sensor data generated when the sensor has the first field-of-view to provide a first control output associated with operation of the agricultural machine within the first operating mode; (Col 4 lines 21-27, Camera is used to identify locations of structures, such as crops, fences, hills, valleys, or other structures. Camera is provided with processing unit. The presence and location of structures, including crops, fences, hills, and valleys may be a first control output associated with operation of the agricultural machine within a first operating mode. Col 6 lines 2-3, additionally, controller may be coupled to steering system to provide navigation control output based on coupled cameras and image sensors, which is an additional control output that may be associated with operation in a first mode. One of ordinary skill in the art would have understood that this is analyzing sensor data with the computing device.)
receiving, with a computing device, a signal associated with transitioning the agricultural machine between the first operating mode and the second operating mode; (Col 1 lines 21-23, may have boom deployed for use on a field or folded for transport. One of ordinary skill in the art would have understood that there must be a signal indicating the boom should fold into a transport mode from a work mode or unfold into a work mode from a transport mode.)

receiving, with the computing device, sensor data from the sensor having the second field-of-view relative to the support surface as the agricultural machine is operating within its second operating mode, wherein the second operating mode comprises a transport mode during which the agricultural machine is configured to be transported between two locations without performing an agricultural operation; (Col 4 lines 21-27, Camera is used to identify locations of structures, such as crops, fences, hills, valleys, or other structures. Camera is provided with processing unit. One of ordinary skill in the art would have understood that the processing unit is receiving data from the cameras and that the sensor system may also be operational during the folded, transportation mode, helping to guide the vehicle. Col 1 lines 21-23, boom may be folded for transport or deployed for use on a field. One of ordinary skill in the art would have understood this is two distinct modes of the agricultural vehicle.) and 
analyzing, with the computing device, the sensor data generated when the sensor has the second field-of-view to provide a second control output associated with operation of the agricultural machine within the second operating mode. (Col 4 lines 21-27, Camera is used to identify locations of structures, such as crops, fences, hills, valleys, or other structures. Camera is provided with processing unit. The presence and location of structures, including crops, fences, hills, and valleys may be a first control output associated with operation of the agricultural machine within a second operating mode. 

In regards to claim 13, Hrnicek teaches the method of claim 11, wherein analyzing the sensor data generated when the sensor has the first field-of-view comprises analyzing the sensor data to determine a work-related parameter associated with the performance of the agricultural operation, and wherein analyzing the sensor data generated when the sensor has the second field- of-view comprises analyzing the sensor data to determine a transport-related parameter associated with transporting the agricultural machine between the two locations. (Col 4 lines 21-24, camera 90 can be used to detect the presence of crops, fences, hills, and valleys, or other types of structures. Col 5 lines 13-24, imaging sensor may determine how far away structure is. One of ordinary skill would have understood that this information may be applicable to both a traveling mode and a field operating mode. The presence and location of structures is a transport-related parameter that may be determined in the folded field of view. Col 5 lines 45-59, camera may determine height of crops and send signals to adjust boom height based on this information, crop height is a work-related parameter.)

In regards to claim 14, Hrnicek teaches the method of claim 13, wherein the first control output is associated with at least one of automatically adjusting the operation of the agricultural machine during the performance of the agricultural operation based on the determined work-related parameter or generating an operator notification associated with the determined work-related parameter, and wherein the second control output is associated with at least one of automatically adjusting the operation of the agricultural machine during transport between the two locations based on the 

In regards to claim 15, Hrnicek teaches the method of claim 11, wherein the sensor has the first field-of-view when the sensor is disposed at a first sensor position relative to the support surface, and wherein the sensor has the second field-of-view when the sensor is disposed at a second sensor position relative to the support surface, the first sensor position differing from the second sensor position. (Col 4 lines 4-6, frame includes a signal system including an image sensor 88 and Col 4 lines 21-24 foldable boom includes a camera 90, mounted at the end of the boom. Col 1 lines 21-23, boom may be folded into more than one mode, for either field use or for transport. The first field of view may be when the boom is unfolded in a work mode and the second view may be when the boom is folded for transportation.)

In regards to claim 16, Hrnicek teaches the method of claim 15, wherein controlling the operation of the at least one component of the agricultural machine such that the sensor is moved relative to the support surface comprises controlling the operation of the at least one component such that at least one of a height or an orientation of the sensor is adjusted relative to the support surface to move the sensor from the first sensor position to the second sensor position. Col 4 lines 4-6, frame includes a signal system including an image sensor 88 and Col 4 lines 21-24, foldable boom includes a camera 90, mounted at the end of the boom. Col 1 lines 21-23, boom may be folded into more than one 

In regards to claim 17, Hrnicek teaches the method of claim 11, wherein the sensor is fixedly coupled to a portion of the agricultural machine, wherein controlling the operation of the at least one component of the agricultural machine such that the sensor is moved relative to the support surface comprises controlling the operation of the at least one component such that a position of the portion of the agricultural machine is adjusted relative to the support surface. (Col 4 lines 21-24, foldable boom includes a camera 90, mounted at the end of the boom. Col 1 lines 21-23, boom may be folded into more than one mode, for either field use or for transport. Col 6 lines 15-18, boom cameras are positioned approximately one meter from the ends of the boom. One of ordinary skill in the art would have understood that when the boom moves, the sensors also move.)

In regards to claim 18, Hrnicek teaches the method of claim 17, wherein the agricultural machine comprises a multi-section implement including a central section and at least one outer section, the portion of the agricultural machine comprising the at least one outer section such that the sensor moves relative to the support surface when the at least one outer section is actuated relative to the central section. (Col 3 lines 59-68, main cylinders are coupled to center beam and main beam sections to draw main beam sections rearward for transport or forward for spraying.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hrnicek in view of Koravadi (US 20140313335).
In regards to claim 9, Hrnicek teaches the system of claim 5.
Hrnicek does not teach: the sensor is adjustably coupled to a portion of the agricultural machine such that the sensor is moveable between the first and second sensor positions independent of the portion of the agricultural machine.
However, Koravadi teaches a system on a vehicle that uses a stepper motor to adjust the field of view of a camera based on an input ([0021]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the agricultural vehicle system of Hrnicek by incorporating the teachings of Koravadi such that the cameras mounted on the boom of Hrnicek are connected to stepper motors that can adjust their field of view based on an input. One of ordinary skill in the art would have understood that this means the cameras could be actuated between different views independent of the boom actuation.
The motivation to do so is that, as acknowledged by Koravadi, this system may allow the camera field of view to be tailored based on the current vehicle conditions, such as speed ([0021]). For example, the cameras can be oriented downwards when it is determined that the ground near the vehicle may be a more useful view than the view a distance ahead of the vehicle or vice versa ([0020]). Further, the 

In regards to claim 10, Koravadi teaches a system that uses a stepper motor to adjust the field of view of a camera based on an input ([0021]). One of ordinary skill in the art would have understood that this is an actuatable mounting assembly.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to modify the agricultural vehicle system of Hrnicek, as already modified by Koravadi, by further incorporating the teachings of Koravadi such that the sensors are coupled to the booms and can be actuated using stepper motors.
The motivation to do so is that, as acknowledged by Koravadi, actuatable sensor mounts may allow the camera field of view to be tailored based on the current vehicle conditions, such as speed ([0021]). For example, the cameras can be oriented downwards when it is determined that the ground
 near the vehicle may be a more useful view than the view a distance ahead of the vehicle or vice versa ([0020]). Further, the cameras may be oriented horizontally to adjust the region the cameras view ([0021]). One of ordinary skill in the art would have recognized that this may allow the vehicle to travel more safely by providing a more useful sensor view for the current vehicle conditions, from which the controller could steer the vehicle more safely.

In regards to claim 19, Hrnicek teaches the method of claim 15.
Hrnicek does not teach: the sensor is adjustably coupled to a portion of the agricultural machine, wherein controlling the operation of the at least one component of the agricultural machine 
However, Koravadi teaches using a stepper motor to adjust the field of view of a camera based on an input ([0021]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the agricultural vehicle method of Hrnicek by incorporating the teachings of Koravadi such that the cameras mounted on the boom of Hrnicek are connected to stepper motors that can adjust their field of view based on an input. One of ordinary skill in the art would have understood that this means the cameras could be actuated between different views independent of the boom actuation.
The motivation to do so is that, as acknowledged by Koravadi, the camera field of view may be tailored based on the current vehicle conditions, such as speed ([0021]). For example, the cameras can be oriented downwards when it is determined that the ground near the vehicle may be a more useful view than the view a distance ahead of the vehicle or vice versa ([0020]). Further, the cameras may be oriented horizontally to adjust the region the cameras view ([0021]). One of ordinary skill in the art would have recognized that this may allow the vehicle to travel more safely by providing a more useful sensor view for the current vehicle conditions, from which the controller could steer the vehicle more safely.

In regards to claim 20, Koravadi teaches using a stepper motor to adjust the field of view of a camera based on an input ([0021]). One of ordinary skill in the art would have understood that this is an actuatable mounting assembly.

The motivation to do so is that, as acknowledged by Koravadi, actuatable sensor mounts may allow the camera field of view to be tailored based on the current vehicle conditions, such as speed ([0021]). For example, the cameras can be oriented downwards when it is determined that the ground near the vehicle may be a more useful view than the view a distance ahead of the vehicle or vice versa ([0020]). Further, the cameras may be oriented horizontally to adjust the region the cameras view ([0021]). One of ordinary skill in the art would have recognized that this may allow the vehicle to travel more safely by providing a more useful sensor view for the current vehicle conditions, from which the controller could steer the vehicle more safely.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shimotani et al. (US 20200207275) teaches actuatable sensors for observing the locations of obstacles behind an own vehicle.
Shinohara et al. (US 8983713) teaches an agricultural vehicle that can be assessed for a number of different properties to determine if the vehicle is in a traveling mode, a work mode, or any other mode.
Wu et al..
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661